 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11    JESSE PLASOLA,                                     Case No. CV 19-5592 JAK (PVC)

12                           Plaintiff,                  ORDER ACCEPTING FINDINGS,

13           v.                                          CONCLUSIONS AND

14    STATE OF CALIFORNIA, et al.,                       RECOMMENDATIONS OF UNITED

15                           Defendants.                 STATES MAGISTRATE JUDGE

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and
18   files herein, the Report and Recommendation of the United States Magistrate Judge, and
19   Plaintiff’s Objections. After having made a de novo determination of the portions of the Report
20   and Recommendation to which Objections were directed, the Court concurs with and accepts the
21   findings and conclusions of the Magistrate Judge.
22

23          IT IS ORDERED that the Complaint is dismissed and Judgment shall be entered
24   dismissing with prejudice the federal claims against surviving Defendants the State of California
25   and Roger Hubbard, and without prejudice, but without leave to amend, the state law claims, if
26   any, against Hubbard.
27   \\
28   \\
